Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
 Response to Amendment
This office action is in response to the amendment filed on 7/26/2022. Currently claims 1-16 are pending.
Response to Arguments
Applicant’s arguments, see pgs. 5-6 , filed 7/26/2022, with respect to the rejection(s) of claim(s) 1,3, 6-8,10, 12-14 and 16 rejected under 35 USC 103 as being unpatentable over Pugh in view of Kessel, claims 2, 4-5, 9 and 15 rejected under 35 USC 103 as being unpatentable over Pugh in view of Kessel in view of Kelleher, and claim 11 rejected under 35 USC 103 as being unpatentable over Pugh in view of Kessel in view of Duppstadt  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional references of Tuan et al (US 20180017814) and Tedford et al (US 20160067087) as outlined below in current rejection.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claim 1 recites the limitation:
“a light source coupled to the structure”
Should be changed to:
“a light source coupled to the first structure”
Claims 2-16 are objected to because of their dependency to claim 1.

Claim 9 recites the limitation:
“wherein the light energy comprises light energy violet light energy”
Should be changed to:
“wherein the light energy comprises  violet light energy”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-9, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 10 both recite the limitation “wherein the structure comprises a contact lens”.
Both limitations render claims 3 and 10 indefinite because it is not clear which structure applicant is referring to. Is applicant referring to the first structure or the second structure recited in claim 1? Thus, claims 3 and 10 are indefinite. For this examination, based on prosecution history, the claims have been interpreted as referring to the first structure. Regardless, if this is the correct interpretation or not, applicant needs amend the claims to make clear what is being referred to here. 
Additionally, claim 7 recites the limitation “wherein the contact lens comprises one or more of a structure anterior to the light source to reflect light to the retina of the eye, a structure posterior to the light source to focus light onto the retina of the eye, a lens structure posterior to the light source to focus light onto the retina of the eye, or a diffractive structure posterior to the light source to diffract light toward the retina of the eye”. Claim 1 from which claim 7 depends on previously claims “a first structure” and “a second structure” and now in claim 7 applicant appears to be claiming an additional structure (i.e. a third structure). However, since applicant simply introduces this additional structure as “a structure” or “a lens structure” or “a diffractive structure”, it is not completely clear if applicant is completely claiming an additional structure (i.e. a “third structure”) which is completely different from either the first or second structures in claim 7 or the “structure”, “lens structure” or “diffractive structure” in claim 7 can be interpreted as further specifying characteristics of either the first or second structure. Based on the claim language it appears applicant is including essentially claiming an additional element (i.e. “a third structure”) and that is the interpretation taken for this examination. Regardless, if this is the correct interpretation or not, applicant needs amend the claims to make clear what is being referred to with the claimed structures in claim 7.
Claims 8-9 are indefinite based on dependency to claim 3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-10, 12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuan et al (US 20180017814) hereafter known as Tuan in view of Tedford et al (US 20160067087) hereafter known as Tedford.

Regarding claim 1:
Tuan discloses:
An apparatus to treat refractive error of an eye [see Fig. 1 and abstract… “An eye mounted display presents defocused images to patients to affect their eyeball development and control focusing disorders such as myopia or hyperopia.”], comprising:
a first structure to contact the eye [see Fig. 1 element 110]; and
a light source coupled to the structure [see Fig. 1 elements 120 (element 120A and element 120B) and para 15…“A femtoprojector includes an image source and an optical system. The image source may be a display chip that includes an array of light-emitting pixels. A light emitting diode (LED) array is an example of a display chip.” Each element 120 includes a LED array. The LED array is a light source. Also, as shown by Fig. 1, the LED array part of the femtoprojector (i.e. the light source) is coupled to the first structure through the rest of the femtoprojector]; and
a second structure on the first structure to focus a light energy from the light source toward a retina of the eye [see Fig. 1 elements 120 and para 15… “A femtoprojector includes an image source and an optical system.” And “The optical system includes lenses and/or mirrors that focus light from the image source onto the retina.” Also see para 24… “The central femtoprojector 120A is focused on the retina”. As described in these sections the femtoprojector includes mirrors and lenses to focus the light energy on the retina. The lenses of the optical system which are part of element 120 are at least a second structure as claimed.];
wherein the light source and the second structure are configured to concentrate the light energy on the retina of the eye [see Fig. 1 which shows beams of light directed to element 164(the retina) [see para 15… “The optical system includes lenses and/or mirrors that focus light from the image source onto the retina”] to treat the refractive error of the eye [see para 16… “Myopia control with defocused femtoprojectors is an example of the use of an eye-mounted display to affect eyeball growth”. The femtoprojector which includes the light source treats for myopia (a refractive error of the eye).]
However, Tuan is silent as to the irradiance used. Thus, Tuan fails to disclose “an irradiance on the retina within a range from 0.1 mW/cm^2 to 5 mW/cm^2” 
Tedford discloses that applying light with a time-average irradiance of.01 mW/cm^2- 1W/cm^2 [see para 128…. “the light sources emit a light beam having a time-averaged irradiance, or power density, at the emission surface of the light sources (e.g., at the retinal surface) between 0.005 mW/cm.sup.2 to 10 W/cm.sup.2, 0.01 mW/cm.sup.2 to 5 W/cm.sup.2, 0.01 mW/cm.sup.2 to 1 W/cm.sup.2”] to the retinal region [see para 53… “the irradiated portion of the eye is a targeted region of the eye, such as the retinal region”] can cause photobiomodulation in the retina which enhances the cellular functions of retinal tissue without damaging the tissue [see para 36… “Photobiomodulation (“PBM”) or phototherapy involves therapeutic administration of light energy to a subject (e.g., a human or animal) at lower irradiances than those used for cutting, cauterizing, or ablating biological tissue, resulting in desirable photobiomodulatory effects while leaving tissue undamaged.” and para 59… “The photobiotherapy methods for the treatment of ocular conditions, as described herein”] in analogous art of wearable ophthalmic phototherapy devices [see para 3… “The present disclosure relates to a wearable ophthalmic phototherapy device and associated treatment methods”]
Since Tuan is silent as to the irradiance of the light source and Tedford discloses light with an irradiance between .01mW/cm^2 - 1mW/cm^2  is a known to be capable of  improving cellular function in retinal tissue without damaging the tissue, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tuan by configuring the light source to concentrate an irradiance between .01mW/cm^2- 1mW/cm^2 similarly to that disclosed by Tedford as light of this irradiance range would potentially provide the benefit of improve cellular function of retinal tissue when the light is applied to the retina and at the very least is an irradiance that will not damage the retina when applied.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Tuan in view of Tedford to concentrate an irradiance in the range of .1mW/cm^2-1mW/cm^2 on the retina (which recites the claimed irradiance of .1mW/cm^2-5mW/cm^2) as this is a subset of a known range of irradiance that when focused on the retina potentially improves cellular function in the retina without damaging the retinal tissue. 
 
Regarding claim 2 and 4-5, para 34 of Tuan [“A dashed line marked “blue enhancement” shows how the violet and blue part of an image—the wavelengths between about 400 nm and about 500 nm—may be increased in intensity.”] discloses that Tuan is configured to produce light at 400 nm which is violet light] which recites claims 2 and 4-5.

Regarding claim 3, see Fig. 1 of Tuan which shows the first structure as being a contact lens and elements 120 (which contain the light source) as being embedded in a first structure.

Regarding claim 7, as previous explained in the rejection claim 1, Fig. 1 elements 120 of Tuan are femtoprojectors which as stated in paras 15 and 24 of Tuan each femtoprojector has an optical system made of lenses and mirrors that direct light to the retina. The mirrors of this optical system are at least a structure that will reflect light to the retina. While, Tuan in view of Tedford doesn’t explicit state where the mirrors are located. The mirrors inherently would have to be posterior or anterior to the light source to reflect light to the retina, so Tuan in view of Tedford’s mirror of the optical system is at least either “a structure anterior to the light source to reflect light to the retina of the eye” or “a structure posterior to the light source to focus light onto the retina of the eye” as claimed.


Regarding claim 8, para 23 of Tuan [see… “In other approaches, other types of contact lens could be used, such as soft lenses and hybrid lenses”] discloses the contact lens as being a soft lens as claimed.

Regarding claim 9, wherein the light energy comprises light energy violet light energy [see para 34 of Tuan… “A dashed line marked “blue enhancement” shows how the violet and blue part of an image—the wavelengths between about 400 nm and about 500 nm—may be increased in intensity.” discloses that Tuan in view of Tedford produces light at 400 nm which is violet light] and the contact lens is configured to direct the violet light energy onto a cornea and toward the retina [see Fig. 1 of Tuan which shows light from element 120A (i.e. the light energy) going through the cornea to the retina (element 164) ] with an amount sufficient to promote a curvature change to the cornea of the eye [see para 30… “The contact lens may be designed to provide sphere and cylinder correction as needed for conventional vision correction.”… and see rejection to claim 1 which discloses an irradiance of 0.1 mW/cm^2 to 1 mW/cm^2 concentrated on the retina. Which is within the same range of irradiance used by applicant as discussed in Paragraph 9 of applicant’s written specification received on 11/4/2020 [see “In some embodiments, the light energy comprises violet light energy and the light source is configured to direct the violet light energy to the retina with an irradiance within a range from about 0.1 mW/cm2 to 5 mW/cm2”. Thus, Tuan in view of Tedford is understood to recite a light sufficient to promote a curvature change as claimed.]


Regarding claim 10:
wherein the structure comprises a contact lens comprising a posterior surface [see labelled figure below rejection claim 10] comprising a posterior radius of curvature sized to fit a cornea of the eye [see para 23… “Mounted on the eyeball is a scleral contact lens 110. In other approaches, other types of contact lens could be used, such as soft lenses and hybrid lenses.” While, the labelled figure shows a sclera lens, soft lenses (i.e. lens that fit the cornea) are recited as well. Thus, a curvature of posterior surface with a radius as claimed is understood to be recited similarly as the labelled figure below the rejection to this claim, but sized to fit the cornea.], 
and an anterior surface [see labelled figure below rejection to claim 10] comprising an anterior radius of curvature configured to correct vision of the eye [see para 31… “The contact lens may be designed to provide sphere and cylinder correction as needed for conventional vision correction.”], and optionally wherein the anterior surface comprises a second anterior radius of curvature oriented in relation to the anterior radius of curvature to correct an astigmatism of the eye.

    PNG
    media_image1.png
    691
    883
    media_image1.png
    Greyscale

Regarding claim 12, see rejection to claim 1 above which cites para 15 of Tuan which discloses the light source as being a LED array.

Regarding claim 14, Fig. 1 shows the elements 120 as being arranged on the structure to contact the eye and Fig. 2 of Tuan discloses elements 120 (which contain the light sources) as forming a circle pattern on the structure to contact the eye.
 
Regarding claim 15
wherein the apparatus comprises a contact lens comprising a posterior surface shaped to receive a cornea of the eye [see labelled figure below rejection to claim 15 and para 23 of Tuan… “Mounted on the eyeball is a scleral contact lens 110. In other approaches, other types of contact lens could be used, such as soft lenses and hybrid lenses.” While, the labelled figure shows a sclera lens, soft lenses (i.e. lens that fit the cornea) are recited as well. Thus, a curvature of posterior surface with a radius as claimed is understood to be recited similarly as the labelled figure below the rejection to this claim, but sized to fit the cornea. Thus, a curvature of posterior surface with a radius as claimed is recited], 
a contact lens material comprising an index of refraction configured to transmit violet light from the source toward the retina [While Tuan in view of Tedford is silent as to the contact lens material and the index of refraction, para 34 of Tuan… see “A dashed line marked “blue enhancement” shows how the violet and blue part of an image—the wavelengths between about 400 nm and about 500 nm—may be increased in intensity.” discloses Tuan in view of Tedford is capable of delivering 400 nm light to a target and based on para 15 of Tuan “A femtoprojector may be aimed at a specific part of the retina.” This target is understood to be the retina. Thus, Tuan in view of Tedford’s contact is made of a lens material comprising an index of refraction as claimed], 
the contact lens comprising an anterior surface [see labelled figure below rejection to claim 15] shaped to correct a refractive error of the eye in combination with the index of refraction and the posterior surface [see para 31… “The contact lens may be designed to provide sphere and cylinder correction as needed for conventional vision correction.”], and optionally wherein the contact lens is configured to correct higher order aberrations comprising optical aberrations above third order and optionally wherein the contact lens comprises a multifocal contact lens configured to correct presbyopia.

    PNG
    media_image1.png
    691
    883
    media_image1.png
    Greyscale


Regarding claim 16, see claim 12 of Tuan [see “A method of controlling eye focusing disorders in a patient,”] which discloses Tuan (the main reference) as also a method of treating the eye with an apparatus. Since Tuan in view of Tedford discloses all the limitations of the structure as outlined in rejection claim 1 and also discloses using this device, claim 16 is understood to be recited as claimed.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuan in view of Tedford as applied to claim 1 above, and further in view of Kessel et al (US-20110202114) hereafter known as Kessel.

Tuan in view of Tedford discloses the invention substantially as claimed including all the limitations of claim 1.
However, Tuan in view of Tedford is silent as to the luminance. Thus, Tuan in view of Tedford fails to disclose “wherein the light source illuminates a pupil of the eye with light energy in the range 0.1 nit to 10 nits and optionally within the range from 0.5 nits to 10 nits”
Kessel discloses first applying a flash of light with a range of 10 -1 million candela per square meter (i.e. which converts to 10- 1 million NITS) before applying additional light to the retina for the purpose of bleaching retinal cells to reduce the risk of exposing the retina to harmful levels of radiation after the flash [see para 523… “the luminance of the said flash of light ranging from 10 candela per square meter to 1 million candela per square meter and the area of exposure including all or one or more parts of the retina, the desired effect of the light exposure comprising the bleaching of retinal photopigments such that subsequent exposure of the eye to radiation targeting conditions in the lens can be made under conditions that reduce the risk of exposing the retina to harmful types or levels of radiation.”] directed to the analogous problem of treating myopia [see claim 21… “A method of prevention, treatment and/or amelioration of a disease and/or disorder which is either related to a lens of an eye” and claim 23… “wherein the diseases and/or disorders are selected from: presbyopia; cataract at all stages; opacities, brunescence or cloudiness of the lens; refractive errors; myopia;”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tuan in view of Tedford’s light source/source(s) (which is the image source/source(s)) to be capable to apply an image as a flash with a luminance between 10- 1 million candela per square meter similarly to that disclosed by Kessel to protect the retina before application of further radiation from the image source / source(s).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Tuan in view of Tedford in view of Kessel to configure the light source to apply an image as a flash with a luminance of 10 candela per square meter (i.e. which converts to 10 Nits) as this is a subset of a range of luminance range known to help protect the retina when it is first applied as a flash.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuan in view of Tedford as applied to claim 1 above, and further in view of Duppstadt et al (US 20020186345) hereafter known as Duppstadt.
Tuan in view of Tedford discloses the invention substantially as claimed including all the limitations of claim 1 and the structure to contact the eye comprises is a contact lens that provides a covering disposed over the light source [see Fig. 1 of Tuan which shows elements 120 (each which contains the light source) as being within the outer border of element 110 is considered a covering and para 23 of Tuan… “Mounted on the eyeball is a scleral contact lens 110. In other approaches, other types of contact lens could be used, such as soft lenses and hybrid lenses.”]. 
However, Tuan in view of Tedford does not disclose “wherein the structure to contact the eye comprises an implantable structure.
	Duppstadt discloses contact lenses that are implanted [see claim 16… “contact lens of claim 2 including said lens being a surgically implantable lens”]. Duppstadt also appears to indicate that one limitation of contact lenses that are not implanted is that the contact lens contact with the eye is loose enough that the contacts can slide across the eye which can misalign the pupil with segments of the lens; thereby, limiting the types of refractive problems that the contact can treat [see para 7…. “A measure of success occurs in eyeglasses because the lens is held stationary by the frame and the eyes can turn to select an area of the lens where these optical distractions will not enter the pupil.  This is also the case with the translating bifocal or trifocal contact lens wearer whose lens must be fit loose enough for the eye to slide with respect to the lens, thereby allowing the pupil to line up with the appropriate segment of the lens.”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tuan in view of Tedford to use an implanted contact similarly to that disclosed by Duppstadt as this will help to prevent the lens from sliding across the pupil; therefore, allowing for more complex lens designs to be used.



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuan in view of Tedford as applied to claims 1, 3 above, and further in view of Pugh et al (US 20120215291) hereafter known as Pugh.
Tuan in view of Tedford discloses the invention substantially as claimed including all the limitation of claim 1 and also Tuan in view of Tedford discloses using soft contact lens 
However, Tuan in view of Tedford is silent as to the material of the soft contact lens. Thus, Tuan in view of Tedford fails to disclose “wherein the structure to contact the eye comprises an optically transmissive material comprising a transmittance of at least 40% at 360 nm.”
Pugh discloses that it is known in the analogous art of contact based ophthalmic light treatments [see abstract… “The present invention provides for eyeglasses used together with contact lenses to deliver light therapy to the wearer.”] to use hydrogels to make soft contact lens [see para 25…  “the preferred lenses of the invention are soft contact lenses made from silicone elastomers or hydrogels, which include but are not limited to silicone hydrogels, and fluorohydrogels”] 
Since Tuan in view of Tedford is silent as to the composition of the contact lens and Pugh discloses a hydrogel material as being a known material used for the composition of contact lens, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Tuan in view of Tedford contact lens to be made of hydrogel similarly to that disclosed by Pugh as this is a known composition.
With respect to the limitation of “wherein the structure to contact the eye comprises an optically transmissive material comprising a transmittance of at least 40% at 360 nm”, Paragraph 12 of applicant’s written specification received on 11/4/2020 [see “the contact lens comprises a lens body, the lens body comprising one or more of a soft contact lens, a hydrogel contact lens, a hard contact lens, a rigid gas permeable contact lens, a polymethyl methacrylate contact lens, or an orthokeratology contact lens.”] states that applicant’s claimed structure is a contact made from hydrogels. Furthermore, paragraph 33 of applicant’s written specification [see… “the contact lens material has an index of refraction and is configured to transmit violet light from the source toward the retina. In some embodiments, the structure to contact the eye 101 has an optically transmissive material comprising a transmittance of at least 30%, 40%, 50%, or 60% at one or more of 350 nm, 360 nm, 370 nm, 380 nm, 390nm, or 400 nm. In some embodiments, the transmittance is at least 30%, 40%, 50%, or 60% in the entire range from 350 nm to 400 nm.”] appears to indicate that there is no different effect of transmittance based on the wavelength. Thus, since Tuan in view of Tedford in view Pugh is made of the same material for the claimed structure as outlined in applicant’s specification, it is understood that Pugh is a structure that comprises “an optically transmissive material comprising a transmittance of at least 40% at 360nm.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792